DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/09/2019 and 07/25/2019 has been considered by the examiner.

Claim Objections

The following claims are objected to because of the following informalities:a. Claims 1 and 13 reads "the plurality of trenches do not penetrate through the inorganic buffer layer". This phrasing is awkward, because all of the drawings shows that trances T are being penetrated through the inorganic buffer layer 140, 140’.Please consider revising and simplifying. 
b. Claims 2-5, the term “the first surface” should read “the first surface of the inorganic buffer layer” for clarity.
c. Inconsistency between the claims and the disclosure: 
“an included angle between the first side wall and the second side wall is 60 degrees to 110 degrees”, the claims shall define the matter for which protection is sought and that said claims are supported by the disclosure, since they imply that the invention may depart from the subject matter recited in the claim(s). None of the drawings shows that the angle θ between S1 & S2 is at least 60°; it seems angles are being about 45°. 
Please consider revising and simplifying claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PUB 20050277063; herein after “Wang”) in view of Perkins et al. (US PUB 6122103; herein after “Perkins”).	
Wang and Perkins disclose wire-grid polarizers. Therefore, they are analogous art.


    PNG
    media_image1.png
    127
    297
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    228
    281
    media_image2.png
    Greyscale

	Regarding claim 1, Wang teaches a polarizer substrate (a linear polarizer 100, FIG. 1), comprising: a substrate (140); an organic planarization layer, located on the substrate (i.e., articles (substrate) that include a polarizing layer can be formed by using atomic layer deposition to form one or more monolayers of a first material such as Cr (organic), para. [0022], [0023] and [0025], also see para. [0135] where the linear polarizer 100 (see FIG. 1) shows a specific configuration of different layers, other embodiments can include additional or fewer layers (e.g., polarizing layer)); an inorganic buffer layer (i.e., an etch stop layer 130), located on the organic planarization layer, wherein the inorganic buffer layer has a plurality of trenches (212) located on a first surface, and the plurality of trenches do not penetrate through the inorganic buffer layer (as shown in FIG. 2G, para. [0095]); and a plurality of strip-shaped polarizer structures (111, 112) (i.e., nanostructured layers can be used to form polarizers, para. [0032]), located on the first surface of the inorganic buffer layer (as shown in FIG. 1, para. [0046] and [0055]), wherein each of the trenches (212) is located between two adjacent strip-shaped polarizer structures (112) (as shown in at least in FIGS. 2G & 2H, para. [0095]).
	Wang failed explicit teaching of an organic planarization layer, located on the substrate, and an inorganic buffer layer, located on the organic planarization layer.
	However, in a related field of endeavor Perkins teaches the polarizer 700 is comprised of a plurality of parallel, elongated conductive elements 720 supported by a transparent substrate 710. One or more layers or films of dielectric material 740 are interposed between the conductive elements 720 and the substrate 710. The layer or film 740 has a thickness tF and a refractive index nF, and defines a region 734 with a region thickness tR. To have the desired effect of shifting the resonance point to a shorter wavelength, at least one of these dielectric layers 740 must have a refractive index (column 8, lines 35-47).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang such that at least one dielectric layer (e.g., an organic planarization layer) located on a substrate, and elongated conductive elements (supported by ribs 940 (e.g., buffer layer)) placed on the dielectric layer (e.g., an organic planarization layer) as taught by Perkins, for the purpose of improving the transmission efficiency of the polarizer device over the entire visible spectrum, and in other regions of the spectrum such as the infrared.

Regarding claim 2, Wang fails to teach each of the trenches comprises: a first side wall, connected to the first surface; and a second side wall, connected to the first surface and the first side wall.
… the bottom of the grooves 450 between the ribs 452 may be V-shaped (as shown in FIGS. 4 & 4b, column 7, lines 49-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang such that the bottom of the grooves (trances) between the ribs may be V-shaped as taught by Perkins, for improving the transmission efficiency of the polarizer.

Regarding claim 3, Wang fails to teach an included angle between the first side wall and the second side wall is 60 degrees to 110 degrees.
However, in a related field of endeavor Perkins teaches the trapezoid ribs 444 may form partial V-shaped grooves 448 between the ribs 444 … the bottom of the grooves 450 between the ribs 452 may be V-shaped (as shown in FIGS. 4 & 4b, column 7, lines 49-54).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang such that the V-shaped groove having an angle of at least 60° or more as taught by Perkins and shown in FIG. 4b above, for the purpose of improving the transmission efficiency of the polarizer.

Regarding claim 4, Wang teaches each of the trenches (212) comprises: a third side wall, connected to the first surface (131); a fourth side wall, connected to the (as shown in FIGS. 2C, 2G & 2H); Wang fails to teach a first side wall, connected to the third side wall; and a second side wall, connected to the first side wall and the fourth side wall.
However, in a related field of endeavor Perkins teaches the bottom of the grooves 450 between the ribs 452 may be V-shaped (as shown in FIGS. 4 & 4b, column 7, lines 49-54).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang such that the V-shaped groove having 1st side wall connected to 3rd side wall and 2nd side wall connected to 1st side wall and 4th side wall as taught by Perkins in FIG. 4b above, for the purpose of improving the transmission efficiency of the polarizer.

Regarding claim 5, Wang teaches each of the trenches (212) comprises: a first side wall, connected to the first surface (131); a second side wall, connected to the first surface, substantially parallel to the first side wall; and a bottom surface, connected to the first side wall and the second side wall (as shown in FIG. 2G above).

Regarding claim 6, Wang teaches a refractive index of the inorganic buffer layer is less than 1.8 (i.e., substrate 140 is formed from a glass, such as BK7 (a refractive index of about 1.5), para. [0079]).

Regarding claim 7, Wang teaches a depth of the trenches (212) is 75 nm to 200 nm (i.e.,  the trench has a depth of about 100 nm or more, claim 14 of Wang).

Regarding claim 8, Wang teaches a material of the inorganic buffer layer (130) comprises aluminum oxide, magnesium oxide, lanthanum trifluoride, silicon oxide, strontium fluoride, magnesium fluoride, sodium fluoride, or a combination of the foregoing materials (para. [0080]).

Regarding claim 9, Wang and as set forth in claim 1 above further teaches a polarizer substrate, comprising: a substrate, the substrate having a plurality of trenches located on a second surface; a plurality of strip-shaped polarizer structures, located on the second surface of the substrate, wherein each of the trenches is located between two adjacent strip-shaped polarizer structures (i.e., polarizers that include more than one grating region (in a second surface) can be prepared by the techniques discussed previously, para. [0142] and as set forth in claim 1 above); an organic planarization layer, located on the plurality of strip-shaped polarizer structures (i.e., articles (substrate) that include a polarizing layer can be formed by using atomic layer deposition to form one or more monolayers of a first material such as Cr (organic), para. [0022], [0023] and [0025], also see para. [0135] where the linear polarizer 100 (see FIG. 1) shows a specific configuration of different layers, other embodiments can include additional or fewer layers (e.g., polarizing layer maybe located on the plurality of portions 112, such as a resin layer 223, as shown in FIG. 2G above)); and an active element layer, located on the organic planarization layer (i.e., active optical devices (e.g., liquid crystal displays including pixel structures). Polarizers can be integrated into the device, para. [0144]).

	However, in a related field of endeavor Perkins teaches the polarizer 700 is comprised of a plurality of parallel, elongated conductive elements 720 supported by a transparent substrate 710. One or more layers or films of dielectric material 740 are interposed between the conductive elements 720 and the substrate 710. The layer or film 740 has a thickness tF and a refractive index nF, and defines a region 734 with a region thickness tR. To have the desired effect of shifting the resonance point to a shorter wavelength, at least one of these dielectric layers 740 must have a refractive index (column 8, lines 35-47).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang such that at least one dielectric layer (e.g., an organic planarization layer) located on elongated conductive elements as taught by Perkins, for the purpose of improving the transmission efficiency of the polarizer device over the entire visible spectrum, and in other regions of the spectrum such as the infrared.

Regarding claim 10, Wang fails to teach each of the trenches comprises: a first side wall, connected to the second surface; and a second side wall, connected to the second surface and the first side wall.
However, in a related field of endeavor Perkins teaches the trapezoid ribs 444 may form partial V-shaped grooves 448 between the ribs 444 … the bottom of the (as shown in FIGS. 4 & 4b, column 7, lines 49-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang such that the bottom of the grooves (trances) between the ribs may be V-shaped as taught by Perkins, for improving the transmission efficiency of the polarizer.

Regarding claim 11, Wang fails to teach an included angle between the first side wall and the second side wall is 60 degrees to 110 degrees.
However, in a related field of endeavor Perkins teaches the trapezoid ribs 444 may form partial V-shaped grooves 448 between the ribs 444 … the bottom of the grooves 450 between the ribs 452 may be V-shaped (as shown in FIGS. 4 & 4b, column 7, lines 49-54).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang such that the V-shaped groove having an angle of at least 60° or more as taught by Perkins and shown in FIG. 4b above, for the purpose of improving the transmission efficiency of the polarizer.

Regarding claim 12, Wang teaches a refractive index of the substrate is less than 1.8 (i.e., substrate 140 is formed from a glass, such as BK7 (a refractive index of about 1.5), para. [0079]).

Allowable Subject Matter
	Claim 13 is allowed.
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 13, for example a first polarizer substrate, comprising: a first substrate; a first organic planarization layer, located on the first substrate; an inorganic buffer layer, located on the first organic planarization layer, wherein the inorganic buffer layer has a plurality of first trenches located on a first surface, and the first trenches do not penetrate through the inorganic buffer layer; and a plurality of first strip-shaped polarizer structures, located on the first surface of the inorganic buffer layer, wherein each of the first trenches is located between two adjacent first strip-shaped polarizer structures; a second polarizer substrate, facing the first polarizer substrate, the second polarizer substrate comprising: a second substrate, the second substrate having a plurality of second trenches located on a second surface; a plurality of strip-shaped second polarizer structures, located on the second surface of the second substrate, wherein each of the second trenches is located between two adjacent second strip-shaped polarizer structures; a second organic planarization layer, located on the plurality of second strip-shaped polarizer structures; and an active element layer, located on the organic planarization layer; and a display medium layer, located between the first polarizer substrate and the second polarizer substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MILLER (US PUB 2009/0268295) teaches a transmission diffraction grating for diffracting unpolarized light into a non-zero diffraction order to improve the diffraction efficiency of the grating and its polarization performance, para. [0022] and [0061].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872